('71F,56767(3 Act of 2018 Application of Fair Sentencing Act




                                  UNITED STATES DISTRICT COURT
                                                             for the
                                      EASTERN DISTRICT OF TENNESSEE
United States of America                                    )
v.                                                          )          Case No. 3:08-CR-102
EMORY CORNELIUS CLEMONS                                     )          USM No. 17536-074

05/04/2011                                                             JONATHAN MOFFATT
Date of Previous Judgment                                              Defendant’s Attorney

      Order for Sentence Reduction Pursuant to Section 404 of the F,56767(3 Act of 2018

Upon motion of ✔ the defendant         the Director of the Bureau of Prisons WKHDWWRUQH\IRUWKH
*RYHUQPHQWRUthe Court for a reducHGVHQWHQFH based on the statutory penalties which were
modified by sections 2 or 3 of the Fair Sentencing Act of 2010 (Public Law 111-220; 124 Stat.
2372), as if sections 2 and 3 of the Fair Sentencing Act of 2010 were in effect atthe time defendant’s
offense was committed. Having considered such motion, and taking intoaccount the ),56767(3
AFW of 201,

IT IS ORDERED that the motion is:
    DENIED. ✔ GRANTED and the defendant’s previously imposed sentence of imprisonment (as
   reflected in the last judgment issued) of 308 months is reduced to 210 months       .

I. COURT DETERMINATION OF SENTENCING PURSUANT TO F,56767(3$&7 OF 2018:
Previous Sentence Imposed: 308 months             Amended Sentence: 210 months
Previous Supervised Release Term Imposed: 8 years Amended Supervised Release Term: 8 years


II. SENTENCE RELATIVE TO AMENDED TERMS:

      Conditions of VXSHUYLVHGrelease set forth in judgment are to remain in effect.
  ✔
      Conditions of VXSHUYLVHGrelease set forth in judgment are to remain in effect, with the following
      modifications:
                             See page 9 of the Court's memorandum and order

II,. ADDITIONAL COMMENTS:

                                                              05/04/2011
Except as provided above, all provisions of the judgment datedBBBBBBBBBBBBBBBVKDOOUHPDLQLQHIIHFW




IT IS SO ORDERED.

            January 27, 2020
Order Date:BBBBBBBBBBBBBBBBBBBBBBBB                                       s/ Leon Jordan
                                                                            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                    -XGJH VVLJQDWXUH

                 January 27, 2020
(IIHFWLYH'DWHBBBBBBBBBBBBBBBBBBBBBB                                       R. Leon Jordan, U.S. District Judge
                                                                         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                     3ULQWHGQDPHDQG7LWOH
